FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                       FEBRUARY 17, 2021
                                                                   STATE OF NORTH DAKOTA


                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 16

State of North Dakota,                                 Plaintiff and Appellee
     v.
Nicole Maree Bear King,                            Defendant and Appellant



                               No. 20200254

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Troy J. LeFevre, Judge.

AFFIRMED.

Per Curiam.

Joseph K. Nwoga, Assistant State’s Attorney, Jamestown, ND, for plaintiff and
appellee.

Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.
                              State v. Bear King
                                 No. 20200254

Per Curiam.

[¶1] Nicole Bear King appeals from a criminal judgment following a trial
where a jury found her guilty of terrorizing and domestic violence causing
substantial bodily injury. On appeal, Bear King argues the evidence was
insufficient to convict her of terrorizing and domestic violence, and that the
State did not provide evidence that she was not acting in self-defense. She
further argues her sentence was illegal because the record does not indicate
the district court considered the sentencing factors under N.D.C.C. § 12.1-32-
04.

[¶2] Viewing the evidence in the light most favorable to the verdict, we
conclude sufficient evidence exists that could allow a jury to draw a reasonable
inference Bear King was not acting in self-defense and in favor of conviction
for terrorizing and domestic violence. Appellate review of a criminal sentence
is generally limited to determining whether the judge acted within the limits
prescribed by statute or relied substantially upon an impermissible factor.
State v. Clark, 2012 ND 135, ¶ 18, 818 N.W.2d 739. Section 12.1-32-04,
N.D.C.C., states, “[n]othing herein shall be deemed to require explicit reference
to these factors in a presentence report or by the court at sentencing.” See State
v. Lyon, 2020 ND 34, ¶ 7, 938 N.W.2d 908 (stating the district court need not
explicitly reference the factors under N.D.C.C. § 12.1-32-04). The district court
gave Bear King a sentence within statutory limits and was not required to
explicitly reference which factors it relied on in fixing her sentence. We
summarily affirm under N.D.R.App.P. 35.1(a)(3) and (7).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1